Novel foods (debate)
The next item is the report by Mrs Liotard, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a regulation of the European Parliament and of the Council on novel foods and amending Regulation (EC) No xxx/xxxx (common procedure) - C6-0027/2008 -.
rapporteur. - (NL) Madam President, first of all, I would like to thank the shadow rapporteurs, as they helped me a great deal in improving the Commission report. I must also mention the cooperation with the Czech Presidency. They, too, had a good deal of positive input to offer and we were only a couple of small unresolved issues away from reaching an agreement at first reading, although it is, in any case, that bit more democratic to have a vote in the House first.
When I first heard that the Commission was putting forward a proposal for a regulation on novel foods, I did wonder what was meant by 'novel foods'. I was also surprised that the Commission proposal took the internal market as its starting point.
I will begin with that point. Like so many topics in this Parliament, this topic, too, can be approached from the perspective of the internal market, the producer or the economy. It can also be approached, however, from the point of view of food safety, consumers, health and the environment: in other words, on the basis of the welfare of the European citizen. In the EU, there is much talk about the environment and animal welfare and my thought was that this report should be more than just words: we should have action too. So when there was a choice to be made in my report on novel foods, in the first instance I opted for food safety, consumer welfare, the environment and animal welfare. I sincerely hope, and indeed the shadow rapporteurs have already informed me that it will be the case, that they support me on this point in the vote.
Innovation is, of course, tremendously important. That brings me on to my second point, namely what are 'novel foods', actually? That was never really made clear in the Commission proposal. The Commission informed me that what we were talking about was, for instance, nanotechnology and meat from cloned animals. Let me deal with nanotechnology first. I had absolutely no idea what it was. I think that lots of consumers are in the same position, but it appears that it already occurs in our food more than we might think: in energy drinks, in packaging materials for fruit and vegetables, but also in the likes of certain oils and teas. Regulation is therefore needed very urgently, as technology is all well and good, and can be a boon for the consumer, but we do need to know for sure that the food on our tables is safe. It therefore needs to come within the scope of the regulation.
Turning to meat from cloned animals, Parliament has already stated in a resolution to the Commission that it did not want meat from cloned animals on the market as food. If meat from cloned animals were to come within the scope of this regulation, we, as Parliament, would be admitting indirectly that we would, in fact, approve of meat of this nature coming onto our market. That is not acceptable, and meat from cloned animals must therefore be left outside the scope of this regulation. This is not really a safety issue. Cloning for meat is usually associated with a great deal of animal suffering, and many of these cloned animals do not even live for long. It therefore has no added value for food supply at this point in time.
Member of the Commission. - Madam President, on 15 January 2008, the Commission submitted its proposal on novel foods to the Council and the European Parliament, with the aim of simplifying the administrative burden for food-business operators when requesting pre-market approval for innovative food products.
The current proposal maintains the principle of the need for pre-market authorisation for innovative products, to reassure consumers that new breeding or new production techniques are safe for humans and animals and respect the environment and consumers' interests.
The proposal streamlines and speeds up the authorisation process through a centralised food safety evaluation by EFSA and sets precise deadlines at every stage of the procedure. It also includes an improved safety assessment, tailor-made to different types of foods, thereby allowing safe traditional food from third countries to enter the EU more easily.
I would like to welcome the work of Parliament, whose report addresses major issues concerning the development of a safe food sector. I would particularly like to confirm my support for the following principles: the need for a definition of engineered nanomaterials and the clarification that all such products require a case-by-case authorisation by the EU institutions; and the confirmation of the fact that food products from cloned animals are novel foods and therefore cannot be placed on the market without having been assessed by EFSA and authorised through a regulatory procedure.
I look forward to hearing your opinions on these sensitive issues and would like to thank the rapporteur, Ms Liotard, and the shadow rapporteurs for their valuable work on this important report.
rapporteur of the Committee on Internal Market and Consumer Protection. - (CS) Mr President, I would like to thank my fellow Members for supporting the proposals I set out as rapporteur. These include, for example, the submission of disputed cases to the European Group on Ethics in Science and Technology and also a reduction in the data protection period to 5 years, which will speed up innovation. I fully agree that it is essential to uphold the precautionary principle. However, I would also like to point out that in 12 years only 86 applications have been submitted, 28 new food products have been licensed and 3 rejected. The legislation which has applied to date is not very transparent and therefore we are now integrating the procedure for all Member States in this area, thereby simplifying the approval and placing of novel foods onto the market.
However, I do not consider the draft report to be very satisfactory. I am sorry that my fellow Members are unfamiliar with the link to the regulation on genetically modified food products and animal feed. Genetically modified food products were exempted from the effects of this regulation because at the present time they fall under a separate regulation and there is no reason for duplication here. I am therefore opposed to the proposals concerning the protection of animals and the environment, animal feeds and genetically modified food products. They simply do not belong in this regulation and tend to complicate the proposal, even though they represent a very important area. On the other hand I am in favour of a regulation which sets out the rules for food produced using nanotechnology and which will ensure definite food safety for the people of Europe.
on behalf of the PPE-DE Group. - Madam President, this is a complicated dossier on which there are many differing views, so I would like to start by thanking the rapporteur for going along with some views in the spirit of compromise, when she may have personally preferred otherwise. There is, however, general recognition amongst all political groups that there needs to be clear regulation for novel foods, both to protect the consumer and give legal certainty to producers.
I would now like to thank the Commissioner for not just her work but her introduction, making it so very clear that the aim is to simplify and streamline this whole process. Indeed, one of the important principles for our group is that such regulation should help to facilitate the development of such foods and not put so many restrictions in the way that they never see the light of day. For this reason we have asked for a roll-call vote on Amendment 30 to confirm support for this key objective.
We also believe that any regulation should be proportionate and practical. For this reason we are against the suggestion that any product made with the aid of nanomaterials should have this separately stated on the label. We are also against the suggestion that a novel food cannot be approved if 'it has a negative impact on the environment after being consumed or becoming waste'. That may sound reasonable, but who is to establish such a fact and based upon what evidence? Would not some existing products also be banned under such an edict?
We agree with the need for the Commission to present a legislative proposal on cloning. We also agree with the need to strengthen data protection for a certain period. We are grateful that a number of our amendments have been accepted in committee and hope that those of our amendments which narrowly lost in committee will finally be passed in the full plenary tomorrow. But I can confirm that, as a sign of our general support, we will propose to vote in favour of the report at the end and to get the show on the road.
on behalf of the PSE Group. - (SV) Madam President, I would like to thank the Commission very much for this proposal. I would also like to thank Mrs Liotard for an extremely good report, which, compared to the Commission's proposal, has substantially enhanced the parts that I think are particularly important, those being public health and consumer protection. I also recognise many of the questions that we have worked on together on a previous occasion with regard to food additives.
It relates to questions regarding nanoparticles and nanomaterial. They are dealt with extremely well in the rapporteur's proposal, but also in an amendment by Mrs Breyer, which I recognise from the work on the Cosmetics Directive. In that connection we submitted almost the same proposal, which has now been taken up in the directive and which, of course, should also be included here. It relates to the labelling of nanomaterials and the fact that the contents must always be evident to the consumer so that anyone who wishes to do so is able to choose to avoid foodstuffs containing nanoparticles or nanomaterials.
Other aspects that I recognise and welcome include the fact that we must be able to take account of how the food affects the environment. This is an extremely important issue and its importance is growing. There are also ethical aspects to this, for example with regard to cloning, which has now been included in the report in a constructive and clear manner. It is not about how consumers are affected by eating cloned meat, but above all it is about ethical aspects that we really must take into account when taking decisions on this sort of legislation.
I would also like to say that I agree with the rapporteur that approval must also be required in respect of nanomaterials in packaging that comes into contact with food.
The Socialist Group in the European Parliament is of the opinion that the rapporteur's proposal is an extremely good one. We will also support some of the amendments. We hope that we can still reach an agreement with the Commission fairly soon.
on behalf of the ALDE Group. - Madam President, novel food regulations should provide for the diversification of food products on the European market, while ensuring that these new products are safe for the consumer.
However, under the current regulation very few novel foods are approved on the EU market due to highly complex application and assessment procedures. If we had applied the current procedures to the authorisation of the potato or the kiwi fruit we might not have them on our table today. The revision of the current regulation should aim to set up a more efficient and practicable system for the authorisation of novel foods.
I understand some of my colleagues' concerns about allowing on the market new products that might present a danger or mislead the consumer. However, we should not fall into the trap of safety hysteria and kill innovation, and we should not discriminate against novel food, placing it a less favourable position than products already on the market that do not necessarily have a nutritional advantage for consumers; nevertheless, consumers have freedom of choice.
My group is generally satisfied with the outcome of the vote in the Committee on the Environment, Public Health and Food Safety. However, there are certain issues that go far beyond the scope of this regulation, and consequently we will not be able to support it. For example, we cannot demand that a novel food has no negative impact on the environment. Whether we like it or not, all human activities have an impact on the environment, and such a provision is disproportionate in this context. Instead, my group believes we need to strike the right balance between encouraging innovation and applying the precautionary principle concerning food safety, consumer and environmental protection and animal welfare.
Our approach was to ease the long and bureaucratic procedures for putting novel foods on the market and protecting the industry's investments by means of reinforced data protection.
To that end, for the plenary vote we have retabled a set of amendments to facilitate the procedure for products that are similar to foods or ingredients already existing on the market and where the authorisation procedure has already started under the old Regulation. Applications pending under the old Regulation should be completed according to the rules in force at the time of the submission of the dossier. Reintroducing the application under the revised Regulation would only mean further delays and costs for the industry.
At the same time, we also tried to promote the interests of consumers by reinforcing implementing measures on, for example, marketing and monitoring, supporting the exclusion of cloned animals from the food chain, and specific labelling provisions.
On the issue of cloning, I strongly support the exclusion of foods from cloned animals and their descendants from the scope of this Regulation, and call on the Commission to ban cloned animals in the food chain. In September 2008 the European Parliament adopted by a large majority a resolution asking for a ban on cloned animals from the food supply.
We must be consistent in the political message we send to the Commission and to citizens. There are still fundamental questions to be addressed regarding the ethical implications of cloning animals for food supply, and even the implication of animal cloning on human health and animal welfare.
Therefore, the novel food regulation is not an appropriate framework for such a complex issue. If, in the future, food products derived from cloned animals are to be introduced on the European market, it should be done by means of a specific regulation submitted for public consultation and then democratically adopted.
I believe Parliament needs to take a strong stand and, by means of a majority vote, put pressure on the Commission to find solutions that echo the will of the citizens.
We will also support labelling of nano-ingredients. People have the right to know what they eat and make their choices accordingly. If some people are concerned about nanotechnology, then they should be able to make a different choice. However, we believe that labelling of foods produced from animals fed with genetically modified feedingstuffs is simply not realistic and feasible. I personally am strongly against GMOs, but I cannot imagine how we could trace efficiently which animals were fed with GMOs and which were not.
on behalf of the UEN Group. - (PL) Madam President, Regulation (EC) No 258/97 on novel foods is good occasion for clarifying what we are actually dealing with. Are we really promoting healthy, safe food products and protecting the health of consumers, or are we protecting the interests of certain pressure groups and persons for whom not people and human health, but money, is paramount?
If we are concerned about people and their health, we need to make sure that there is honest information for consumers about the origins and ingredients of food products. The information labels must include, amongst others: the ingredients and the quantities; whether the food is environmentally sound or based on GMO products; the additives it contains, if any, such as food enzymes and flavourings; the country of origin and whether it comes from cloned livestock, which in my opinion should be completely forbidden.
Essentially, the necessity of implementing appropriate procedures for issuing permits for the production and marketing of novel foods is something that should not require discussion. The procedures must protect consumers from the danger of unhealthy food and from being misled. The rapporteur, Mrs Liotard, agreed with the Commission's report on the need for transparent authorisation procedures for new food products, even though she has submitted numerous amendments, which shows her engagement with the work on the report, and which must definitely be commended.
on behalf of the Verts/ALE Group. - (DE) Madam President, Mrs Liotard, ladies and gentlemen, we need new regulations for novel foods. In particular in the case of nanotechnologies, our requirements for foodstuffs should not be less strict than those for cosmetics.
We need a definition of nanomaterials and clear labelling. However, nanofoods must not be approved until specific risk analysis methods have been put in place, otherwise we will be turning consumers into guinea pigs, which I hope no one wants to do.
In the case of gene technology, we must close the labelling loophole as quickly as possible. Foods which come from animals that have been fed GMO feedstuffs must be labelled. We have traceability on paper, so it will be possible. We will see tomorrow how the Members from Germany have voted, because there is a labelling loophole here. We do not want to take away the consumers' right to choose for themselves. They should have freedom of choice and the opportunity to make their own decisions.
We must be quite clear about the fact that we do not want cloned meat to be approved in Europe, for both animal welfare and ethical reasons. We should make this very clear in this regulation.
My final point is that animals should not be subjected to unnecessary suffering. For this reason, we are calling for a ban on duplicating animal testing. Thank you.
(DE) Madam President, it would be good if you could allow me the additional half a minute which Mrs Breyer from the Group of the Greens/European Free Alliance has just had.
The Commission has submitted a good proposal for updating the regulation on novel foods. Unfortunately, some amendments have been tabled with the aim of adding objectives to this proposal which are not compatible with the goals of the regulation or which even interfere with existing case law. The obligation on food suppliers to monitor novel foods in terms of the health and welfare of animals would impose too great a burden on retailers.
Once again an attempt is being made to undermine existing GMO legislation, in this case the call for special labelling for novel foods which come from animals that have been fed genetically modified feedstuffs. We have already heard about all of this.
Anything which involves GMO legislation should not be included in the regulation on novel foods. I say this, but I myself tabled an amendment to distinguish between new plant types and the definition of novel foods. However, interested parties in this House must not be allowed to misuse the regulation on novel foods for electioneering purposes. Amendments 62 and 90, for which the Greens have requested a vote by roll call, are obviously an attempt of this kind. Who are you aiming to pillory for this? My group has always supported the right of the consumer to know what foods contain. Why should there not be a reference to nanosubstances in the list of ingredients? Although amendment 62 makes a rather clumsy attempt to anticipate my report on food labelling, I must say that I believe that the labelling of novel foods is fully compatible with my report.
Therefore I recommend that my group votes in favour of the amendments. In my report on food labelling regulations, I will refer to the part of the regulation on novel foods which concerns labelling. This will be possible because the first reading on the labelling of foods has been postponed to the next parliamentary term, against the Greens' wishes. However, it has now become clear how beneficial this postponement was for them.
A brief remark on cloning. It is animal cruelty and we are opposed to it. Nevertheless foods must be included in this regulation, because otherwise ...
(The President cut off the speaker)
(HU) It is very reassuring to European consumers that they can have every confidence in the EU foodstuffs on their plates. In the medium and long terms, this is one of the most important reasons for maintaining the common agricultural policy. We have to compensate European producers for the fact that we impose stricter food safety and environmental protection rules than our competitors outside the European Union.
It would be good if we were to succeed, at the WTO negotiations, in asserting our rightful demand that our global competitors should observe equally strict norms and standards for stringent food safety, animal and plant health and environmental protection.
The regulation on novel foods and the amendment presented in this report are also intended to serve increased food safety. At the same time, the challenges presented by the current global food crisis and the steady increase in population heighten the importance of, and indeed render essential, the search for new solutions. In order for the earth to be able to feed 9 billion people in 2050, the opportunities presented by technological advances, and primarily the use of biotechnologies, are indispensable.
To avoid misunderstanding, this report does not address genetically modified foods. In accordance with the Commission's intentions, however, foods prepared with nanotechnologies do fall within the scope of novel foods. Some of my fellow Members have concerns, which I understand up to a point, but it is important for us to recognise that nanotechnology is one of the keys to the future.
Europe would suffer a serious competitive disadvantage if it were left out of developments in this area. The key is the scientific, comprehensive testing that accompanies the licensing process, guaranteed by the proposed regulation. A major consideration is the strict regulatory system of labelling. We must not allow the foods in question to be open to misleading consumers.
There is also a significant debate concerning cloned animals. It would be more appropriate to regulate cloning in a separate regulation. Following the opinion of the European Food Safety Authority, we should not consider the offspring of cloned animals to be clones, but the regulation should nonetheless refer to the offspring of cloned animals as well. We need to make this absolutely clear to consumers.
Madam President, last year we voted with a persuasive majority in favour of the resolution proposing to ban the cloning of animals for food and the sale of any products from cloned animals and their offspring.
Ahead of voting on the legislation on novel foods we should recall the reasons for having been prudent and aware of risks for the health and welfare of animals. We know, from our past experience with similar issues that tackle both food safety and ethical relations between humans, as the dominant species, and nature, that public perception depends very much on specific knowledge of the matter. Consumers are increasingly sensitive about suffering and injuries to farm animals and therefore they have the right to be informed about the potential of cloning to cause pain and to waste natural resources. Yet the development of animal cloning as a method of food production is being pursued without public awareness.
The problems with cloning do not concern just the welfare of animals, but also consumer confidence in food since it is believed that in Europe food is produced to a very high standard. The Eurobarometer study from last October documented serious public concerns with regard to hypothetical future use of food products from clones. This is linked to the sale of imported food, which could eventually be sold in Europe without being labelled as a product from cloned animals. I therefore agree with the rapporteur's approach urging the Commission to come up with a separate piece of legislation on clones.
Among other problems which have been covered by the amendments tabled by my political group, I wish particularly to support the sharing of information from animal testing so as to avoid the need for new tests involving animals.
Finally, many thanks to the rapporteur for her thorough work on this important piece of European legislation tackling food safety, as well as consumer protection, and animal health and welfare.
(FI) Madam President, ladies and gentlemen, my many thanks go to Mrs Liotard for her fine work and excellent report. I am especially pleased that the committee took the risks of nanomaterials seriously and wants to ban the use of meat from cloned animals. After all, cloning causes great distress to animals.
I also regard Amendment 60 as important. The intention is that products from animals that have been fed with genetically modified feeding stuffs, that is to say milk, eggs and meat, must be labelled, and I hope this receives the support of Parliament as a whole. European consumers shun genetically modified food, and plant-derived genetically modified food that has to be labelled is hardly found in the shops at all. With feed, however, there is a gaping loophole, which makes it possible to bring genetically modified feed to our dining tables. A good deal of European feed is imported from elsewhere in the world, and mainly from Brazil and Argentina, where the share of genetically modified feeding stuffs is huge.
It is time we extended the principle of transparency to feed and the idea of genetically modified labelling to animal products. The Prime Minister in my country supported this idea two years ago, and I hope that Finland will also support it in the Council of Ministers.
Madam President, I welcome the revision of the Novel Food Regulation, which must stimulate innovation in the food and drink industry. It must protect the functioning of the internal market and public health and, at the same time, facilitate market access for novel foods.
However, I have some concerns generally about what I will call the scientific antipathy and distrust of this European Parliament - and, indeed, of our national parliaments - which has become a matter of serious concern on a whole range of areas at this stage. We do not do justice to ourselves with emotive, hysterical or populist responses to the latest peer-reviewed scientific developments, and we do not do justice to our democratic mandate. When GM products, cloning and nanotechnology are mentioned in this House, then it is belt-and-braces and the answer is 'no'; then, we slowly open up and delay authorisation.
I am concerned with EFSA, Madam Commissioner, and whether it has the resource capacity to process dossiers under this regulation in a timely but thorough way. If our embarrassing experience with the GM food and feed authorisations and rate of progress thereon are anything to go by, the answer must be 'no'. Why do we respond as if we are scientific illiterates on any new aspect of this area? Why do we distrust peer-reviewed science to such an extent? Have none of us, or very few of us, scientific backgrounds in this Parliament at all? The same question can be asked of national parliaments. We must base legislation on thorough, serious science and accept that. If not, our credibility as legislators is in question.
(PL) Madam President, guided by what is good for consumers, and taking into account the great extent to which the food we consume affects our health, I agree with the rapporteur's view that we need to clearly define the purpose of the regulations on novel foods. We should make all efforts to ensure that the transparency and effectiveness of the system of issuing permits for novel foods will ensure consumer safety and improve the functioning of the internal market.
In my opinion, the current definition of novel food must be refined, taking into account the general principles and requirements of food legislation. I believe that a food product should only be marketed when it does not mislead the consumer, it is completely safe and the nutritional value of the product has not been impaired. As the substances or compounds thereof have not yet been used for human consumption, particular care should be taken in making any decisions relating to their legal regulation. I support all activities that will help maintain a high level of food safety, and those who talk about ...
Member of the Commission. - Madam President, I would like to elaborate on a few very important points which were made by honourable Members.
Concerning nanotechnologies, I have taken note of recent scientific opinions and I am convinced by the related documents in Mrs Liotard's report. The European Union will be first in the world to have a regulatory definition of engineered nanomaterials and a coherent and flexible approach to this technology.
In order to clarify the Commission's position on the definition of nanotechnologies, I would like to make the following statement on behalf of the Commission.
The Commission notes that work towards a common definition of nanomaterials is still evolving. The Commission therefore confirms that, in future Community legislation, progress on the common definition should be taken into account, and notes that the comitology procedures included in this proposal also enable the definition in this proposal to be updated.
Regarding the mandatory labelling of all food produced with the aid of nanotechnology, I would like to note that the Commission is indeed in favour of consumer information about the presence of nanomaterials in food. However, under the Novel Food Regulation we have a case-by-case authorisation which also lays down conditions for use of such products, including the labelling requirements. Labelling will thus be examined on a case-by-case basis.
Let me now clarify my position on the important issue of cloning. I have already stated that I consider that the Novel Food Regulation is not the most suitable instrument for managing all the issues of cloning. Novel Food only deals with food safety and market authorisation. Therefore the use of clones in breeding programmes - semen, embryos and ova - cannot be regulated under the Novel Food Regulation, nor can issues linked to animal health and welfare be addressed here.
On 13 January, the College of Commissioners held an orientation debate on the cloning of farm animals for food production. The Commission agreed that there remain a number of unanswered questions. In this respect the Commission is working closely with EFSA and ensuring that related scientific research is conducted. At the same time, I launched discussions with our main trading partners: the United States, Canada, Japan, Australia and New Zealand.
Yes, we need more information and data on cloning techniques and the way in which progenies of cloned animals should be handled from a regulatory perspective.
As some of you have mentioned, in July last year the European Food Safety Authority delivered its opinion covering the scientific aspects of cloning for food in the EU. The general conclusion of the opinion is that the risk assessment is insufficient due to the limited data available. With regard to the health and welfare of animals, the opinion makes it clear that a significant proportion of clones have been found to be adversely affected, often severely, and with a fatal outcome both for cloned animals and for the surrogate animal.
The opinion of the European Group on Ethics also highlights a number of scientific questions that need to be answered, and research that needs to be carried out, on food safety, animal health and welfare, traceability and labelling.
In conclusion, I wish to acknowledge that, with regard to cloning, there is certainly an issue to be addressed, but the Novel Food Regulation is not the right place to regulate all the questions surrounding this sensitive matter.
Nevertheless, I would like to make a commitment, on behalf of the Commission, to produce, as soon as possible, a comprehensive report on all aspects of cloning techniques with a view to the production of foodstuffs, including animal health and welfare in relation to clones and their offspring, accompanied, if appropriate, by legislative proposals. Let me stress that I believe that a solution can be found on the issue and, in this respect, I thank Parliament for its understanding and cooperation.
Liotard report
The Commission can accept Amendments 7, 12, 34, 35, 41, 42, 44, 45, 53 and 63.
Amendments 3, 8, 15, 20, 58, 64, 65, 76, 87, 88 and 89 can be accepted in principle.
Amendments 1, 6, 10, 25, 30, 31, 36, 40, 66, 67, 69, 77, 82, 84, 85 and 93 are acceptable subject to rewording.
The Commission cannot accept Amendments 2, 4, 5, 9, 11, 13, 14, 16, 17, 18, 19, 21, 22, 23, 24, 26, 27, 28, 29, 31, 32, 33, 37, 38, 39, 43, 46, 47, 48, 49, 50, 51, 52, 54, 55, 56, 57, 59, 60, 61, 62, 68, 70, 71, 72, 73, 74, 75, 78, 79, 80, 81, 83, 86, 90, 91 and 92.
rapporteur. - (NL) Madam President, I would like to express my sincere thanks to my fellow Members for their input into the debate and for the support I have received for various points in my report. There were some critical comments too, of course. That, too, I am happy with, as it can only be good for the debate.
Our aim is to guarantee to consumers that food produced on the back of new technologies or new food coming onto the market is safe. Through our input and our proposals, we will succeed in achieving this aim. This will also provide certainty for those producers looking to innovate, in that they will now know what is allowed and what is not. The report also covers data protection in relation to those producers, something that also promotes innovation in the field of food safety.
I would, in addition, like to offer my heartfelt thanks to the Commissioner for what she said about nanotechnology. In this field it is true that there is still much change to come, and if we lay down a definition now, at the beginning, it must be possible to revise it as the science moves on.
I would also like to thank the Commissioner for what she said about animal cloning. I would, however, like to point out to you that Parliament has already adopted a resolution in which we make clear that we do not want meat from cloned animals on the market as a foodstuff. This point, too, comes up again in this report, and I would urge that the cloning of animals be excluded from the regulation on novel foods. The report calls for that to happen and, as you have just heard, this House is strongly behind the idea.
Finally, I would like to take this opportunity to offer my sincere thanks to my staff, Thomas, Vivian and Jan-Jaap, who worked very hard alongside us in order to produce this report.
The debate is closed.
The vote will take place on Wednesday.